Citation Nr: 0919643	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder 
(including arthritis of the thoracolumbar spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1976 and from December 1976 to August 2004. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating action by the RO 
that denied service connection for a low back disorder.  In 
January 2005 the Veteran appeared and gave testimony at a 
video conference hearing before the undersigned.  A 
transcript of this hearing is of record.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Clemons v. 
Shinseki, __ Vet. App. __ No. 07-0558 (Feb. 19, 2009) (per 
curiam order) which redefined the concept of what issues are 
encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a 
claim must be understood from the viewpoint of a lay claimant 
who may not be required to understand sophisticated legal or 
medical distinctions, and that "the claimant's intent in 
filing a claim is paramount to construing its breadth."  The 
Court, citing the holding in Ingram v. Nicholson, 21 Vet. 
App. 232, 254 (2007) which held that VA must apply a 
"sympathetic reading" to a lay person's pleadings, 
indicated that VA's attention should be focused upon the 
symptoms the claimant is attempting to service connect.

The Veteran has prosecuted a claim of service connection for 
a low back disorder.  As discussed below, the Veteran's low 
back pain is due, in part, to arthritis of the thoracolumbar 
spine.  Thus, the Board has rephrased the issue listed on the 
title page to reflect the claim being prosecuted on appeal.


FINDING OF FACT

Arthritis of the thoracolumbar spine was manifested to a 
compensable degree within one year following the Veteran's 
discharge from service in August 2004.

CONCLUSION OF LAW

Arthritis of the thoracolumbar spine is presumed to have been 
incurred during the Veteran's service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims which includes 
informing a claim of what evidence needed to substantiate a 
claim and who, VA or claimant, will obtain it.  38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
issue addressed above, the Board is not precluded from 
adjudicating the Veteran's claim by granting service 
connection for arthritis of the thoracolumbar spine since 
this represents a full grant of the issue on appeal.  A 
decision, therefore, poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the service treatment records (STRs) show that 
the Veteran was treated in June 1986 for injuries sustained 
in a motorcycle accident.  Evaluation revealed bruising in 
the lumbosacral area.  In June 1995, the Veteran was noted to 
have probable degenerative joint disease in the sacroiliac 
joint.  The Veteran was seen in December 1997 with complaints 
of low back pain without trauma or a history of back 
problems.  Evaluation revealed 80 percent of flexion and 
extension with 100 percent of side to side twisting.  
Tenderness was noted in the bilateral paraspinal muscles from 
L3 to S1.  The assessment was low back strain.  On service 
physical examination in February 2003, the Veteran's spine 
was evaluated as normal on clinical evaluation.  The Veteran 
answered yes in regard to recurrent back pain or any back 
injury.  In the Physician's Summary, a history of 
musculoskeletal back pain was noted.

The Veteran was seen in November 2003 with complaints of back 
pain and muscle spasm.  Range of motion was said to be 
decreased and an examination could not be conducted due to 
discomfort.  During treatment for knee pain in February 2004, 
a past medical history of chronic low back pain was reported.  
During a March 2004 examination prior to retirement from 
service, the Veteran reported that he was not allowed to work 
moving material because of lower back and ankle problems.

VA clinical documents reveal that the Veteran was seen in 
September 2004 with complaints of lumbago in the low back.  
In October 2004, a radiologist interpreted X-ray examination 
of the lumbar spine as demonstrating minor lumbar 
degenerative traction spurs as well as degenerative spurring 
in the lower thoracic spine.

On an October 2004 VA examination, the Veteran reported a low 
back strain with muscle spasm during his naval service.  
Evaluation of the low back revealed lumbar flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, and bilateral 
rotation from 0 to 30 degrees.  There was pain on the 
extremes of motion in all directions.  The assessment was 
chronic low back strain.  The VA examiner interpreted X-ray 
examination of the lumbar spine as normal.

In a November 2004 report of an upper gastrointestinal 
series, it was noted that scout imaging demonstrated very 
mild traction spurs in the lumbar spine.  

Additional evidence includes an extensive private orthopedic 
examination report dated April 2008.  This examiner reviewed 
the relevant medical records in this case, and accurately 
recited the factual history of the Veteran's injury and 
symptoms.  This examiner provided opinion that the Veteran 
manifested low back pain secondary to his in-service trauma.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam 78 F.3d 604 (Fed.Cir.1996).

Some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As noted above, the Veteran's clinical records do demonstrate 
occasional treatment for low back pain and muscle spasm 
during the later portion of his second period of active duty.  
Importantly, X-rays performed a few months after service 
discharge demonstrate degenerative joint disease and traction 
spurs (osteophytes) in the lumbar spine and degenerative 
joint disease in the lower thoracic spine.  It is further 
noted that on an October 2004 VA examination the Veteran was 
noted to have pain on motion in his low back.  

In view of the X-ray findings of arthritis in the 
thoracolumbar spine a few months after the Veteran's service 
discharge, it is apparent that service connection for a low 
back disability (degenerative arthritis of the thoracolumbar 
spine) is warranted on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(a).  See generally 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (a 10 percent rating is 
warranted for x-ray confirmed arthritis with satisfactory 
evidence of painful motion).  




ORDER

Entitlement to service connection for arthritis of the 
thoracolumbar spine is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


